Citation Nr: 0917523	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
2004, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than June 2, 
2004, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bilateral hearing loss and bilateral 
tinnitus, both effective June 2, 2004. 

The issue of entitlement to an effective date earlier than 
June 2, 2004, for the grant of service connection for 
bilateral tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1970 decision, the Board denied service 
connection for bilateral sensorineural type hearing loss.  

2.  In a July 1972 decision, the Board determined that there 
was no new factual basis that had been presented to permit 
the grant of service connection for bilateral hearing loss.  

3.  On June 2, 2004, the RO received a statement from the 
Veteran in which he indicated that he was seeking service 
connection for bilateral hearing loss; this statement was 
accepted as a claim for reopen service connection for 
bilateral hearing loss.

4.  Medical records dated between the July 1972 Board 
decision and prior to June 2, 2004, do not constitute 
informal claims for compensation for bilateral hearing loss 
since service connection was not in effect for bilateral 
hearing loss.

5.  The Veteran's 1972 and 1973 correspondence which may 
constitute informal claims to reopen service connection for 
hearing loss were abandoned.

6.  In a February 2005 rating decision, the RO granted 
service connection for bilateral hearing loss, effective June 
2, 2004.


CONCLUSIONS OF LAW

1.  The October 1970 Board decision which denied service 
connection for bilateral sensorineural type hearing loss is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008).

2.  The July 1972 Board decision which determined that there 
was no new factual basis that had been presented to permit 
the grant of service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008).

3.  The legal criteria have not been met for an effective 
date prior to June 2, 2004, for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in July 2004 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The July 2004 VCAA letter advised the Veteran of the evidence 
and information needed to substantiate his claim to reopen 
the claim of service connection for hearing loss.  In 
addition, he was provided an information sheet titled "What 
the Evidence Must Show to Help Prove Your Claim" which 
advised him of the evidence needed to establish service 
connection.  The Veteran was further advised of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. 
Cir. 2007) (Mayfield III).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).  An SOC was sent to the veteran in March 2007 
which addressed the effective date issue.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  The Board notes that further examination 
would not assist the Veteran in substantiating his claim for 
an earlier effective date.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date

The RO denied entitlement to service connection for bilateral 
hearing loss in a March 1968 rating decision.  This decision 
was confirmed and continued in an April 1970 rating decision.  
The Veteran appealed to the Board.  

In an October 1970 decision, the Board denied service 
connection for bilateral sensorineural type hearing loss.  
The October 1970 Board decision which denied service 
connection for bilateral sensorineural type hearing loss is 
final.  38 U.S.C.A. § 7104.

Thereafter, the Veteran sought to reopen his claim of service 
connection for bilateral haring loss.  The RO denied the 
claim and the Veteran again appealed to the Board.  In a July 
1972 decision, the Board determined that there was no new 
factual basis that had been presented to permit the grant of 
service connection for bilateral hearing loss.  That decision 
is final.  38 U.S.C.A. § 7104.

Thereafter, correspondence was received in July 1972 from the 
Veteran's congressman's office inquiring regarding the status 
of the Veteran's claim.  Enclosed with the correspondence 
were private medical records.  In August 1972, the RO 
responded and indicated that the Veteran's claim had been 
denied.  

Thereafter, in January 1973, correspondence from the Veteran 
to a news station was forwarded by the news station to the 
Board in which the Veteran reported his ear problems and that 
he wanted someone to help him and asked for a recommendation 
of someone that could help him.  

In March 1973, the Veteran was sent a letter by the RO 
regarding the history of his claim.  He was informed that his 
claim was last denied in a final July 1972 letter and that he 
could submit new and material evidence to reopen his claim.  
The Veteran did not respond.  

On June 2, 2004, the Veteran's current claim was received.  
In a February 2005 rating decision, the RO granted service 
connection for bilateral hearing loss, effective June 2, 
2004.  The grant of service connection was based on new 
evidence including a VA examination which established a 
competent medical nexus between current bilateral hearing 
loss and service.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  In this case, 
additional service department records have not been received.  
Thus, the changes in VA's regulations do not affect this 
claim.  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Merely 
seeking treatment, does not establish a claim, to include an 
informal claim, for service connection.

Thus, any prior medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection or to reopen the claim of 
service connection.  

The Veteran's claim was denied by the Board in a final July 
1972 decision, as noted.  The RO received correspondence from 
the Veteran's congressman, inquiring of the status of the 
claim.  This correspondence may constitute an informal claim 
per 38 C.F.R. § 3.155.  Thereafter, in 1973, correspondence 
was received from a news station which included 
correspondence from the Veteran.  The RO responded to both 
pieces of correspondence, explained the history of the 
Veteran's claim, and provided information that the Veteran 
needed to submit new and material evidence to reopen his 
previously denied claim.  The Veteran did not respond to the 
latter correspondence that was sent directly to him.  See VA 
correspondence dated in August 1972 and March 1973.  To the 
extent that the 1972 and 1973 correspondence constituted new 
claims, he abandoned any claim when he failed to respond to 
the VA letter.  Where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, pension or disability compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).  As noted, the 
new claim was filed June 2, 2004, which is the assigned 
effective date of service connection.  

To the extent that the Veteran asserts that the effective 
date should go back to when he initially filed his claim for 
VA benefits, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the Veteran is not entitled to an 
effective date back to the time of his original claim of 
service connection.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The Veteran in this case seeks an effective date 
prior to the date of his claim.  The Veteran does not argue 
that the request for an earlier effective date should be 
construed as a motion to revise based on CUE.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than June 2, 2004, for the grant of service 
connection for bilateral hearing loss.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than June 2, 2004, 
for the grant of service connection for bilateral hearing 
loss, is denied.

REMAND

The Board notes that a VCAA letter pertaining to service 
connection for tinnitus or an earlier effective date for 
service connection for tinnitus has not been sent to the 
Veteran.  See, e.g. July 2004 VCAA letter addressing service 
connection for bilateral hearing loss only.  The Veteran has 
not been issued any VCAA letter pertaining to tinnitus, other 
than for a higher rating, a downstream issue from the service 
connection claim.  

Further, the Board notes that for historical purposes, the RO 
denied, in pertinent part, entitlement to service connection 
for bilateral tinnitus in an April 1970 rating decision.  
Thereafter, the Veteran appealed the denial of service 
connection for hearing loss to the Board.  In an October 1970 
decision, the Board denied service connection for "defective 
hearing" and the decision discussed both bilateral 
sensorineural type hearing loss as well as tinnitus.  
However, this Board decision made no specific findings, 
conclusions of law, or included an order regarding the 
Veteran's tinnitus.    

Thereafter, in a statement received in April 1971, the 
Veteran requested to appear before the RO personally in 
support of his claim for service connection for his ear 
condition.  In a Deferred or Confirmed Rating Decision dated 
in April 1971, the RO noted that the issue was service 
connection for "Defective hearing and tinnitus."  In 
letters from the RO to the Veteran dated in May 1971, August 
1971, and November 1971, the RO stated that the "evidence 
does not warrant any change in the previous decision.  
Appellate rights were included in these letters.  Thereafter, 
a December 1971 statement from the Veteran was accepted as a 
notice of disagreement as to the issue of service connection 
for hearing loss and as noted above, the Board denied service 
connection for bilateral hearing disability in a July 1972 
decision.  

In the July 1972 decision, the Board determined that there 
was no new factual basis that had been presented to permit 
the grant of service connection for bilateral hearing loss.  
There was no specific denial of service connection for 
bilateral tinnitus on any basis.  However, during the course 
of the appeal, the Veteran testified at a Board hearing in 
March 1972 and discussed his problems with tinnitus.  

On remand, the RO should consider whether the Board March 
1972 hearing transcript was a claim to reopen service 
connection for tinnitus which was not specifically denied by 
the Board in its July 1972 decision.  If so, the RO should 
address that matter within the context of the claim for an 
earlier effective date.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of an effective date earlier than 
June 2, 2004 for service connection for 
bilateral tinnitus.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The RO/AMC should consider whether the 
Board March 1972 hearing transcript was a 
request to reopen a claim for service 
connection for tinnitus.  The AMC should then 
readjudicate the claim.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


